             Case 1:18-cr-00187-CCB Document 148 Filed 08/20/21 Page 1 of 2


                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                                *
                                                        *
v.                                                      *                  Crim. No. CCB-18-187
                                                        *
COREY BARNES                                            *
                                                        *
*    *   *   *    *   *    *    *   *   *    *    *   * * *       *    *     *   *   *   *    *   *    *   *    *   *

                                        MEMORANDUM AND ORDER

         Now pending is Corey Barnes’s pro se motion for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A) (ECF 146). Barnes seeks relief on the basis that he suffers from asthma and that this

condition increases his risk of severe illness from COVID-19.

         The court is not persuaded that Barnes’s proffered reasons for compassionate release rise to

the level of “extraordinary and compelling reasons” within the meaning of § 3582(c)(1)(A)(i). 1

Barnes does not include with his motion medical records that would support his contention that he

suffers from asthma and he does not indicate the severity of his alleged condition. But even assuming

that Barnes could provide such documentation, the court does not find it constitutes an extraordinary

and compelling reason for Barnes’s release. Barnes is relatively young (32 years old), and while the

court does not doubt that Barnes’s asthma impacts his life, the CDC’s data collection shows that while

moderate-to-severe asthma “can make you more likely to get severely ill from COVID-19,” see

COVID-19: People with Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-


1
  Under 28 U.S.C. § 994(t) the United States Sentencing Commission has the responsibility to define “what should be
considered extraordinary and compelling reasons for sentence reduction” under § 3582(c)(1)(A). The most recent
Sentencing Commission policy statement defining “extraordinary and compelling reasons” for sentence reduction,
Guideline § 1B1.13, predates the First Step Act and, as the Fourth Circuit recently held, is not a policy statement that
applies to motions for compassionate release brought by defendants, because its plain text “constrains the entire policy
statement to motions filed solely by the BOP, . . . and not by defendants themselves.” United States v. McCoy, 981 F.3d
271, 281–82 (4th Cir. 2020) (internal quotation marks and citation omitted). In the absence of an “applicable policy
statement[] issued by the Sentencing Commission” concerning what may be an “extraordinary and compelling reason”
for compassionate release when a defendant brings a motion under § 3582(c)(1)(A), “district courts are ‘empowered . . .
to consider any extraordinary and compelling reason for release that a defendant might raise.’” Id. at 284 (quoting United
States v. Zullo, 976 F.3d 228, 230 (2d Cir. 2020)).

                                                            1
               Case 1:18-cr-00187-CCB Document 148 Filed 08/20/21 Page 2 of 2


ncov/need-extra-precautions/people-with-medical-conditions.html (updated May 13, 2021), the

scientific evidence supporting that conclusion is, at this time, “mixed, see COVID-19: Underlying

Medical Conditions Associated with High Risk for Severe COVID-19: Information for Healthcare

Providers,                     CDC,                  https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-

care/underlyingconditions.html (updated May 13, 2021). Absent evidence of other underlying

conditions that make Barnes particularly vulnerable to COVID-19, the court does not believe Barnes’s

asthma alone is grounds for compassionate release. See United States v. Hicks, No. CR JKB-18-252,

2020 WL 5076952, at *2 (D. Md. Aug. 27, 2020) (holding that a defendant’s “self-reported asthma

and hypertension . . . do not sufficiently differentiate him from the thousands of similarly situated

incarcerated individuals to constitute an extraordinary and compelling reason for judicial relief”);

United States v. Wiggins, No. CR ELH-13-512, 2020 WL 4436373, at *6 (D. Md. Aug. 3, 2020)

(declining to find defendant’s mild asthma during the COVID-19 pandemic was an extraordinary and

compelling reason for compassionate release). 2

           Accordingly, Barnes’s motion for compassionate release (ECF 146) is DENIED WITHOUT

PREJUDICE to renewal if there is evidence of changed circumstances.

           So Ordered this 20th day of August, 2021.


                                                        ___/S/_________________________
                                                        Catherine C. Blake
                                                        United States District Judge




2
    Unpublished opinions are cited for the soundness of their reasoning rather than any precedential value.

                                                              2
